DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 4 January 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 9, and 17 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 12-16 of Applicant’s reply, that the combined teachings of Tangnoi, Kanhere, and Sandhawalia, notably Sandhawalia, fails to disclose the claimed limitation of “a database of information storing features of a line shape of valleys” or “using the features of the line shape of valleys”, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The combination of Tangnoi and Kanhere is relied upon to teach a system for capturing images of traveling motorcycles which defines a top portion of a detected motorcycle region as a region of interest and extracting a projection profile from the region of interest, which corresponds to the depicted head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger, for performing head counting (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3). Sandhawalia is relied upon to teach a known technique where side laser profiles of measured vehicles are represented as an image and extracting features from the profiles by using a Fisher vector or bag-of-visual-words (BOV) representation to be classified, where the Fisher vector representation and BOV representation transforms a set of local features into a high-level representation based on a visual vocabulary modeled by a Gaussian mixture model (GMM) (see Sandhawalia sect. IV., B. Profile images, and sect. IV., C. Side Projection Profiles), and that a database of a set of previously measured vehicles on a public road is used for training to estimate the classifier model as well as any other model required in the feature vector computations, such as GMM needed for the Fisher vectors (see Sandhawalia sect. V. Experimental Results). The combined teachings of Tangnoi, Kanhere, and Sandhawalia suggests to one of ordinary skill in the art the application of Sandhawalia’s technique of using a database of set profiles trained from profile images to estimate classifier models for classifying the projection profiles of Tangnoi to detect head and valley portions, which would lead to an improved system for determining motorcycles with a rider and a passenger using a set of robust 
The application of Sandhawalia’s technique to the teachings of Tangnoi and Kanhere suggests that in order to classify the head and valley portions of the projection profiles of motorcycle riders, the database used to train the classifier model would include a set of previously measured motorcycle riders side profiles for training. As shown in Tangnoi, the projection profile of the region of interest depicting a motorcycle driver and passenger consists of a line shape of a valley which corresponds to the space between the driver and the passenger (see Tangnoi Fig. 3(d) and Fig. 3(e)). Therefore, the suggested database of previously measured side profiles of motorcycle riders would include features of line shapes of valleys formed from a line which depicts a corresponding previously measured motorcycle driver and passenger. 
Thus, the combination of Tangnoi, Kanhere, and Sandhawalia would suggest the broadest reasonable interpretation of “a database of information storing features of a line shape of valleys” and “using the features of the line shape of valleys”. 
	
	
In response to Applicant’s remarks on p. 16-17 of Applicant’s reply, that the combined teachings of Tangnoi, Kanhere, Sandhawalia, and Zhang fails to disclose the amended claimed limitation of “detect[ing], using the database of information, a line shape of valley in the extracted contour shape and detect humped shapes corresponding to heads of persons who ride on the first two-wheel vehicle in the detected line shape of valley”, the Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
As discussed above, the combination of Tangnoi, Kanhere, and Sandhawalia is relied upon to suggest to one of ordinary skill in the art using a database of previously measured profile images corresponding to traveling motorcycles with a driver and passenger are used to detect and represent features of measured profiles corresponding to captured images of traveling motorcycles with a driver and passenger (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3; see Sandhawalia sect. IV., B. Profile images, and sect. IV., C. Side Projection Profiles; and see Sandhawalia sect. V. Experimental Results). Zhang is further relied upon to teach using features of a projection profile corresponding to human profiles to determine the number of human profiles present in the projection profile based on computed profile derivatives to find the slope and determine potential head positions between an up and down slope position and detected body support features are used to support head detections (see Zhang [0055]-[0056], [0064]-[0066], and [0092]-[0099]). The combined teachings of Tangnoi, Kanhere, Sandhawalia, and Zhang suggest to one of ordinary skill in the art of detecting profile features in measured profiles corresponding to captured images of traveling motorcycles with passengers using a visual vocabulary, where the visual vocabulary is trained using a database of previously measured profiles of vehicles traveling on a public road, including motorcycles with passengers, and that the detected profile features are used to detect human profile features in the extracted projection profiles to determine the number of humans in the projection profile of a corresponding detected motorcycle. 
As the combined teachings of the cited references are relied upon to suggest to one of ordinary skill in the art the broadest reasonable interpretation of the noted claimed subject matter, the remarks addressing only the teachings of Tangnoi with respect to the noted claimed subject matter are not convincing in overcoming the suggested teachings of the combination of Tangnoi, Kanhere, Sandhawalia, and Zhang. One cannot show nonobviousness by attacking references individually where In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the combination of Tangnoi, Kanhere, Sandhawalia, and Zhang would suggest the broadest reasonable interpretation of “detect[ing], using the database of information, a line shape of valley in the extracted contour shape and detect humped shapes corresponding to heads of persons who ride on the first two-wheel vehicle in the detected line shape of valley”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 9-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi et al. (“A Motorcycle Safety Helmet Detection System Using KNN Classifier”), herein Tangnoi, in view of Kanhere et al. (US 2010/0322476), herein Kanhere, and Sandhawalia et al. (“Vehicle type classification from laser scanner profiles: a benchmark of feature descriptors”), herein Sandhawalia, and Zhang et al. (US 2009/0041297), herein Zhang.
Regarding claim 1, Tangnoi discloses a two-wheel vehicle riding person number determination system (see Tangnoi sect. A. System Overview, where an automatic motorcycle safety helmet detection system is disclosed) comprising:
an imaging sensor installed in a predetermined position configured to image a first two-wheel vehicle that is and travels on a road (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera; see Tangnoi sect. III. B. Moving Object Detection, where the image frames are of a traffic scene; and see Tangnoi sect. III. C. Vehicle Classification, where motorcycles are distinguished),
	process an image of the imaging sensor (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera), 
extract a contour shape of an upper position of the first two-wheel vehicle that travels on the road (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the top portion of the motorcycle region is defined as the region of interest, and a projection profile is extracted from the region of interest), 
detect humped shapes corresponding to heads of persons who ride on the first two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile), and 
determine, on a basis of the humped shapes, whether or not a number of the persons who ride on the first two-wheel vehicle is at least two persons or more (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the presence of valleys in the vertical projection profile means that there are two or more heads in the region).
	Tangnoi does not explicitly disclose that the system comprises a memory storing a set of instructions; and at least one processor configured to execute the set of instructions.
	Kanhere discloses in a related and pertinent system for detecting and tracking vehicles with video data, where the method and systems are implemented with computers including memory devices (see Kanhere [0052]-[0056]), and may use pan / tilt / zoom (PTZ) cameras (see Kanhere [0145]). 
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Tangnoi’s motorcycle helmet detection system to be implemented on Kanhere’s system for detecting and tracking vehicles. This modification is an application of a known technique to a known system ready 
	While Tangnoi teaches detecting peaks in the projection profiles to detect heads and the presence of valleys in the vertical projection profile means that there are two or more heads in the regions (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3), and the images of the top part of a motorcycle region depicts the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3(a)), where the projection profile of the region of interest depicting a motorcycle driver and passenger consists of a line shape of a valley which corresponds to the space between the driver and the passenger (see Tangnoi Fig. 3(d) and Fig. 3(e); 
Tangnoi and Kanhere do not explicitly disclose a database of information storing features of a line shape of valleys formed by a line including a head and a back of a person who rides on a front seat of a second two-wheel vehicle and arms, a chest, and a head of a person who rides on a rear seat of the second two-wheel vehicle; detect, using the database of information, a line shape of valley in the extracted contour shape; and wherein using the database of information includes: using the features of the line shape of the valleys formed by the line including the head and the back of the person who rides on the front seat of the second two-wheel vehicle and the arms, the chest, and the head of the person who rides on a rear seat of the second two wheel vehicle.
Sandhawalia teaches in a related and pertinent vehicle type classification using scanned profile (see Sandhawalia Abstract), where a laser profile of measured vehicle is represented as an image and the classification of laser scanner profiles as an image categorization problem (see Sandhawalia sect. III. C. Vehicle Classification, and sect. IV. B. Profile Images), and suggests the use of Fisher vector or bag-of-visual-word representation of the image for image categorization which are approaches that transforms a set of local features into a high level representation based on a visual vocabulary built in the low –level feature space (see Sandhawalia sect. IV., B. Profile images), side profiles of the measured vehicles are used to extract features by applying the BOV or Fisher framework using the visual vocabulary (see Sandhawalia Fig. 3 and sect. IV., C. Side Projection Profiles), and that a database of a set of profiles of vehicles captured on a public road is used for training to estimate the classifier models as well as any other models required in the feature vector computations needed for the Fisher vectors representing the Fisher signatures (see Sandhawalia sect. V. Experimental Results). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Sandhawalia’s known technique of using a database of set profiles trained from profile images captured from a road scene to estimate classifier models for classifying projection profiles of Tangnoi used to detect head and valley portions. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Tangnoi and Kanhere teach a base system for capturing images of traveling motorcycles, defining a top portion of the motorcycle region as a region of interest, and extracting a projection profile from the region of interest, depicting the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger, for performing head counting. Sandhawalia teaches a known technique of taking a database of previously measured vehicles used to extract features sets of laser profiles for training and estimating the classifier models based on Fisher framework to transform a set of local features into a high level representation using a visual vocabulary built in the low –level feature space. One of ordinary 
Tangnoi, Kanhere, and Sandhawalia do not explicitly disclose that detecting humped shapes corresponding to heads of persons who ride on the first two wheel vehicle in the detected line shape of valley, wherein using the database of information includes using features of humped shapes of the heads of the persons riding on the second two-wheel vehicle.
Zhang teaches in a related and pertinent human detection and tracking system from analyzing video scene content (see Zhang Abstract), where foreground blobs are extracted from video data (see Zhang [0053]-[0054]), and the number of humans profiles are determined by studying the vertical projection of the blob and top profile of the blob (see Zhang [0055]-[0056]), where detecting potential head locations is performed by generating a top profile of the blob targets and computes the profile derivatives to find the slope (see Zhang [0065]-[0066]), potential head center may be between one up slope position and one down slope position (see Zhang [0066]), and a body support detection is performed to support head detections (see Zhang [0064]), where the check for body support uses vertical human projection profiles to detects human body features (see Zhang [0092]-[0099]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Zhang’s 

Regarding claim 2, please see the above rejection of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang disclose the two-wheel vehicle riding person number determination system according to claim 1, wherein the processor is further configured to execute the instructions (see Kanhere [0052]-[0056]) to:  
(see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the number of peaks equal to the number of people / heads in the region of interest and the presence of valleys means that there are two or more heads).

Regarding claim 3, please see the above rejection of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang disclose the two-wheel vehicle riding person number determination system according to claim 1, wherein the processor is further configured to execute the instructions (see Kanhere [0052]-[0056]) to:
determine the number of the persons who ride on the first two-wheel vehicle, on the basis of the number of the humped shapes corresponding to the heads of the persons who ride on the first two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the number of peaks equal to the number of people / heads in the region of interest and the presence of valleys means that there are two or more heads).

Regarding claim 5, please see the above rejection of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang disclose the two-wheel vehicle riding person number determination system according to claim 1, wherein the processor is further configured to execute the instructions (see Kanhere [0052]-[0056]) to:
when it is determined that the number of the persons who ride on the first two-wheel vehicle is at least two persons or more, output the determination result (see Tangnoi sect. III. D. Rider Head Extraction, Fig. 3, and sect. III. E. Helmet Classification, where the presence of valleys in the vertical projection profile means that there are two or more heads in the region, and the separated head results are reported for helmet classification; see also Tangnoi sect. V. Conclusion, where the system can be combined with an automatic license plate recognition system to provide novel automatic helmet wearing monitoring system to reduce laborious work of policing and law enforcement).

Regarding claim 6, please see the above rejection of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang disclose the two-wheel vehicle riding person number determination system according to claim 1, wherein the processor is further configured to execute the instructions (see Kanhere [0052]-[0056]) to: 
detect a vehicle body of the first two-wheel vehicle from the image (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined), wherein if the vehicle body cannot be identified in the image, the vehicle body of the first two-wheel vehicle is detected from another image (see Tangnoi sect. III. A. System Overview, and sect. III. B. Moving Object Detection, where a sequence of video images are captured and input to the system, where not every image frame contains any vehicles; suggesting the broadest reasonable interpretation of detecting the vehicle body of the first two-wheel vehicle from another image if the vehicle body cannot be identified in the image);
determine a riding state frame above the vehicle body based on a position of the vehicle body, wherein a width of the riding state frame corresponds to a length from a vicinity of a driving seat of the vehicle body to a tail of the vehicle body, and a height of the riding state frame corresponds to a height of the vehicle body frame (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined, and the top portion of the motor cycle regions is defined as a region of interest for extracting heads, where the profile boundary found from the region of interest begins in the vicinity of a driver’s seat area of the motorcycle and ends in a tail of the motorcycle as shown in Fig. 2 and Fig. 3), and
 (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined, and the top portion of the motor cycle regions is defined as a region of interest for extracting heads, where the profile boundary found from the region of interest begins in the vicinity of a driver’s seat area of the motorcycle and ends in a tail of the motorcycle as shown in Fig. 2 and Fig. 3).

Regarding claim 9, it recites a method performing the system functions of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang teach the method by performing the system functions of claim 1. Please see above claim 1 rejection for detailed claim analysis.

Regarding claim 10, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Regarding claim 13, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 14, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Regarding claim 17, it recites an apparatus similar to the system of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang teach the apparatus by disclosing the system of claim 1. Please see above claim 1 rejection for detailed claim analysis.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi, Kanhere, Sandhawalia, and Zhang as applied to claims 1 and 9 above, and further in view of Messelodi et al. (“Vision-based bicycle/motorcycle classification”), herein Messelodi.
Regarding claim 7, please see the above rejection of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang do not explicitly disclose the two-wheel vehicle riding person number determination system according to claim 1, wherein 
the imaging sensor is installed in a position in a range in which an angle formed by a traveling direction on the road and a photographic direction is from 60 to 90 degrees.
Messelodi teaches in a related and pertinent feature-based classifier that distinguishes bicycles from motorcycles in real-world traffic scenes (see Messelodi Abstract), where the direction of a detected vehicle traveling on the road form 90 degrees with the projection of the optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection).
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Messelodi that capturing a side view of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be installed with 

Regarding claim 15, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi, Kanhere, Sandhawalia, and Zhang as applied to claim 1 and 9 above, and further in view of Ku et al. (“Visual Motorcycle Detection and Tracking Algorithms”), herein Ku.
Regarding claim 8, please see the above rejection of claim 1. Tangnoi, Kanhere, Sandhawalia, and Zhang do not explicitly disclose the two-wheel vehicle riding person number determination system according to claim 1, wherein 
the image is imaged in a range in which a depression angle in a photographic direction to a road 
Ku teaches in a related and pertinent a real-time motorcycle monitory system to detect recognize and track moving motorcycles in sequences of traffic images (see Ku Abstract), where the angle of depression of a camera is mounted at 14 degrees to a monitored road surface (see Ku Fig. 15 and sect. 5 Experimental results; see also Ku Fig. 2 and sect. 3 Recognition and occlusive segmentation algorithms). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Ku that capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be mounted with a configuration that may form a 14 degree depression angle between the camera imaging direction to the road surface. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi, Kanhere, Sandhawalia, and Zhang teach a base motorcycle helmet detection system with the use of PTZ cameras. Ku teaches in a related and pertinent vision based motorcycle monitoring system that detects, recognizes and tracks motorcycles in sequences of traffic images, where the imaging direction of a camera is mounted at an angle of 14 degrees relative to the road. One of ordinary skill in the art would have reasonably expected that by configuring a camera to be installed to capture images of vehicles traveling along the road would be mounted at an angle of 14 degrees relative to the road. 

Regarding claim 16, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 8. Please see above claim 8 for detailed claim analysis as the limitations of claim 16 are similarly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661